United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-11194
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMON ERNESTO MEDINA LIMAS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:04-CR-44-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ramon Ernesto Medina Limas (“Medina”) appeals his guilty

plea conviction and sentence for illegally reentering the United

States after having been deported and after having been convicted

of a felony, in violation of 8 U.S.C. § 1326(a) and (b).       For the

first time on appeal, Medina argues that his 57-month prison

sentence violates United States v. Booker, 125 S. Ct. 738 (2005),

insofar as he was sentenced under the formerly mandatory

Sentencing Guideline regime.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-11194
                               -2-

     Medina concedes that, under this court’s precedent, his

Booker claim fails because he cannot show that the alleged error

affected his substantial rights.   See United States v.

Valenzuela-Quevedo, 407 F.3d 728, 733 (5th Cir.), cert. denied,

126 S. Ct. 267 (2005); United States v. Mares, 402 F.3d 511, 521

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).   To the extent

that Medina contends that application of the mandatory Guideline

regime was a “structural” error that is not susceptible to plain-

error analysis, or alternatively that plain-error prejudice

should be presumed, we have rejected such arguments.      See United

States v. Martinez-Lugo, 411 F.3d 597, 601 (5th Cir. 2005), cert.

denied, ___ S. Ct. ___ (Oct. 11, 2005) (No. 05-6242).

     AFFIRMED.